ATTORNEY GRIEVANCE COMMISSION                       •       IN THE
OF MARYLAND                                         •       COURT OF APPEALS
                                                    •       OF MARYLAND
      Petitioner

V.
                                                    •       Misc. Docket AG
MARK EDWARD ROLLISON                                •       No. 94
                                                    •       September Term, 2014
       Respondent


                   ***********************************************


                                            ORDER

       This matter having come before the Court upon the filing of a Joint Petition for

Reprimand By Consent, and the Court having considered same,

       NOW, THEREFORE, it is this 7th day of                 April          ,2015,

       ORDERED, by the Court of Appeals of Maryland, that Mark Edward Rollison,

Respondent, is hereby reprimanded for engaging in professional misconduct that violated Rules

1.1 and 1.4(a)(2) of the Maryland Lawyers' Rules of Professional Conduct; and it is further

       ORDERED, that the Respondent shall attend a Solo and Small Firm continuing education

program put on/sponsored by the Maryland State Bar Association by no later than December 31,

2015 and shall supply Bar Counsel with written confirmation of his attendance; and it is further

       ORDERED, that the Respondent shall audit a course on professional responsibility at the

University of Baltimore School of Law or University of Maryland School of Law during either

the Summer or Fall 2015 academic semesters and supply Bar Counsel with written certification

of completion signed by the course instructor.



                                                        /s/ Glenn T. Harrell, Jr.
                                                        Senior Judge